Exhibit 10.17(c)

 

June 1, 2015

 

Centurion Investment Management, LLC.

200 South Executive Drive

Suite 101

Brookfield, WI 53005

Attention: Umran Zia

 

  Re: Management Agreement Renewal

Dear Mr. Zia:

We are writing with respect to your management agreement concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2016 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Emerging CTA Portfolio.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:  

/s/ Patrick T. Egan        

  Patrick T. Egan   President and Director

 

CENTURION INVESTMENT MANAGEMENT, LLC By:  

/s/ Umran Zia         

Print Name:     Umran Zia

PE/kg